UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00057-JPB-JES-16; 3:04-cv-00063-
JPB-JES)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.  Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael           Paul    Puzey        seeks        to        appeal     the       district

court’s       order    accepting             the    recommendation             of     the       magistrate

judge     and    denying           his       Fed.     R.        Civ.     P.     60(b)        motion      for

reconsideration             of    a     prior       order        denying       relief        on    his    28

U.S.C.A. § 2255 (West Supp. 2010) motion.                                       The order is not

appealable        unless          a      circuit          justice         or     judge          issues     a

certificate of appealability.                             28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,             369     F.3d        363,         369     (4th        Cir.     2004).

A certificate          of        appealability             will         not     issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                            When the district court denies

relief    on     the    merits,          a    prisoner          satisfies        this       standard      by

demonstrating          that        reasonable             jurists       would         find       that    the

district       court’s       assessment             of     the    constitutional                claims    is

debatable       or     wrong.           Slack       v.     McDaniel,           529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is     debatable,           and     that        the    motion        states       a    debatable

claim of the denial of a constitutional right.                                       Slack, 529 U.S.

at   484-85.           We    have        independently            reviewed           the     record      and

conclude        that    Puzey           has     not       made      the        requisite          showing.

Accordingly, we deny Puzey’s motion for appointment of counsel,

                                                      2
deny a certificate of appealability, and dismiss the appeal.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3